DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to specification has overcome the specification objection.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Koichiro Nakanishi on June 2, 2021.
The application has been amended as follows: 
1. (Currently Amended) A sewing machine comprising: 
a needle plate; 
a presser bar; 
a presser spring configured to apply a force to the presser bar toward a lower side; 
a presser main body fixed to the presser bar, and comprising a presser that presses a sewing target;
 a lower feed dog arranged [[on]] below the presser, and configured to protrude upward from the needle plate, and to feed the sewing target toward a rear side;
above 
a feed driving unit configured to drive the upper feed dog such that the upper feed dog performs an upper feeding operation; and 
a spring presser release mechanism mounted on the presser bar and configured to be moved relatively to the presser bar, and comprising a transmission member that transmits the force applied by the presser spring to the presser bar,
wherein, when the lower feed dog comes in contact with the upper feed dog, the spring presser release mechanism controls the transmission member to move upwards 
wherein the spring presser release mechanism makes the transmission member move up and down within a distance with respect to the presser bar, the distance being the same as a protrusion height of the lower feed dog that protrudes upward from the needle plate; and
wherein, when the transmission member is at a highest position within the distance, a bottom of the presser and a top of the lower feed dog are positioned at a same height position as one another.
Allowable Subject Matter
Claims 1-2 are allowed.
The closest prior art if Morimoto et al. (JP 2013052122).  While Morimoto discloses substantially the same structure, Morimoto does not describe adjusting the release mechanism to make the transmission member move up and down at a distance that is the same as the protrusion height of the lower feed dog and further that the transmission member is at a highest position at the same time that the presser and a top of the lower feed dog are at the same position as one another.  Furthermore, although Zeier describes that the height of a presser foot may be modified there is no indication in the art of record that it would be obvious to set the height at the particular height claimed in the current invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732       

/ALISSA L HOEY/Primary Examiner, Art Unit 3732